Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-12-00621-CR

                                       The STATE of Texas,
                                            Appellant

                                                  v.

                                       Matthew SAWYER,
                                            Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 12-0069-CR
                            Honorable W.C. Kirkendall, Judge Presiding

Opinion by:      Catherine Stone, Chief Justice

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: April 17, 2013

DISMISSED FOR WANT OF JURISDICTION

           Matthew Sawyer was charged with the offense of Unauthorized Use of a Motor Vehicle

and entered a plea-bargain agreement with the State. The trial court, however, found Sawyer not

guilty and signed a judgment purporting to acquit Sawyer. The State appeals the trial court’s

decision, claiming the trial court abused its discretion by failing to accept or reject the

plea-bargain agreement before making its finding on the plea. However, as the State recognizes,

this court can proceed to the merits of this appeal only if it has jurisdiction under Article 44.01 of
                                                                                     04-12-00621-CR


the Texas Code of Criminal Procedure. Because we conclude that we do not have jurisdiction,

we do not reach the merits of the State’s appeal.

                                          BACKGROUND

       Sawyer was indicted for the offense of Unauthorized Use of a Motor Vehicle after he

took his mother’s car without permission. Pursuant to a plea-bargain agreement, the State

recommended a sentence for time already served in jail in exchange for Sawyer’s plea of guilty.

During a hearing on the matter, the trial court inquired about the motivation for and wisdom of

prosecuting the case since Sawyer’s mother had withdrawn her complaint. The court then

expressed its opinion that the District Attorney’s Office was wasting valuable resources

“prosecuting a case like this where a kid takes his mom’s car [until] it runs out of gas.”

Subsequently, the court was informed about the existence of a plea agreement and its terms, and

it accepted Sawyer’s plea of guilty.       Almost immediately thereafter, and without further

discussion, the trial court found Sawyer not guilty and adjourned the hearing.

                                   STATE’S RIGHT TO APPEAL

       As a preliminary issue, we must first determine whether the State has the right to appeal

in this case. The State is not permitted to appeal a defendant’s acquittal regardless of how

erroneous the judgment may be. State v. Blackshere, 344 S.W.3d 400, 406 (Tex. Crim. App.

2011); State v. Stanley, 201 S.W.3d 754, 759 (Tex. Crim. App. 2006). An acquittal occurs when

the trial court’s decision reaches the merits of the case. U.S. v. Scott, 437 U.S. 82, 90–91 (1978);

Stanley, 201 S.W.3d at 760. In State v. Stanley, the Court of Criminal Appeals rejected the

argument that the order in that case was an acquittal because “nowhere does the order recite that

the appellees have been found not guilty, that the State’s evidence did not meet the standard of

proof beyond a reasonable doubt, or that the State’s proof as to any specific factual element

necessary to conviction was lacking.” 201 S.W.3d at 760; see also Blackshere, 344 S.W.3d at
                                                -2-
                                                                                    04-12-00621-CR


406 (explaining that an acquittal is “based on a jury verdict of not guilty or on a ruling by the

court that the evidence is insufficient to convict”).

       Under Article 44.01(a)(1) of the Texas Code of Criminal Procedure, however, the State is

permitted to appeal the dismissal of an indictment.         TEX. CODE CRIM. PROC. ANN. art.

44.01(a)(1) (West Supp. 2012). The State suggests the trial court’s order in the instant case was

truly a dismissal of the indictment and, thus, this appeal is permitted under Article 44.01(a)(1).

Id. The Court of Criminal Appeals has explained the statute’s broad intent to permit the State to

appeal an order concerning an indictment “whenever the order effectively terminates the

prosecution in favor of the defendant” so long as jeopardy has not attached. State v. Moreno,

807 S.W.2d 327, 332 (Tex. Crim. App. 1991) (en banc). Consequently, “[t]he mere label

attached either to the defendant’s motion or to the trial court’s order ruling on same cannot

determine its appealability.” State v. Morgan, 160 S.W.3d 1, 3 (Tex. Crim. App. 2004) (quoting

Moreno, 807 S.W.2d at 332) (internal quotation marks omitted).

       The question presented in this case is whether the trial court’s judgment finding Sawyer

not guilty was an acquittal or a dismissal of the indictment disguised as an acquittal. For nearly

half of the hearing, the trial court questioned the prosecution about the wisdom of prosecuting

this case and many times expressed its opinion that the prosecution of the case was a waste of

resources. After concluding its criticism, the trial court admonished Sawyer as is required by

Article 26.13 of the Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 26.13

(West Supp. 2012). Subsequently, the State admitted an exhibit documenting Sawyer’s waiver

of a jury trial and stipulation of guilt. The trial court confirmed Sawyer’s understanding that the

document meant he was admitting guilt without requiring the State to present further evidence.

Thereafter, the trial court accepted Sawyer’s waiver and stipulation. The parties then discussed

the plea-bargain agreement with the trial court, and the court accepted Sawyer’s guilty plea.
                                                 -3-
                                                                                       04-12-00621-CR


       After accepting Sawyer’s guilty plea, however, the trial court proceeded to find Sawyer

not guilty. In fact, the trial court’s judgment states: “Having heard the evidence submitted, the

Court FINDS Defendant NOT GUILTY of the charged offense.” Despite the trial court’s

seeming disapproval of the State’s decision to prosecute this case and the speculation that could

be made regarding the trial court’s reason for finding Sawyer not guilty, the court’s judgment

constitutes an acquittal because the judgment reflects that the trial court’s not-guilty finding was

based on the evidence submitted. Stanley, 201 S.W.3d at 760. We are bound by the express

language used in the trial court’s judgment, not a party’s speculation about the trial court’s

motives. The State is prohibited from appealing an acquittal and, as a result, this court lacks

jurisdiction to determine the merits of the State’s appeal. Blackshere, 344 S.W.3d at 406.

                                           CONCLUSION

       We conclude that the trial court’s judgment constituted an acquittal. Therefore, this

appeal is dismissed for want of jurisdiction.

                                                      Catherine Stone, Chief Justice


DO NOT PUBLISH




                                                -4-